J-S15035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                        IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

KEVIN CORCORAN,

                            Appellant                     No. 441 EDA 2015


            Appeal from the Judgment of Sentence February 6, 2015
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-0007842-2014


BEFORE: BENDER, P.J.E., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                             FILED FEBRUARY 29, 2016

        Appellant, Kevin Corcoran, appeals from the judgment of sentence

imposed following his jury conviction of obstructing the administration of law

or other governmental function.1           Appellant, a former Philadelphia Police

Officer,2 challenges the sufficiency of the evidence to support his conviction.

We affirm.

        The trial court aptly summarized the facts of this case as follows:


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 5101.
2
 Appellant had been a member of the Philadelphia Police Department for ten
years when the incident from which this case stems occurred. (See N.T.
Trial, 11/13/14, at 10). He was fired from the department as a result of his
arrest in this case. (See id. at 30).
J-S15035-16


            On March 31, 2013, at approximately 2:00 a.m., Thomas
     Stenberg, Roderick King, Brian Jackson and Sara Tice were
     crossing Lombard Street at the 1300 block in the City and
     County of Philadelphia when witness Thomas Stenberg noticed a
     marked Philadelphia Police SUV make [a] left turn [at a red
     light]. Mr. Stenberg testified that he said to the group of people
     that it was an illegal turn. The group of four continued to walk
     southbound on 13th street when the Police SUV approached
     them. Appellant . . . immediately got out of the SUV. Thomas
     Stenberg, Roderick King, Brian Jackson and Sara Tice testified
     that from observing Appellant’s body language, it was apparent
     that he was angry and he began to “aggressively approach”
     them. Appellant kept asking if Mr. Stenberg “had a fucking
     problem with his driving” and grabbed Mr. Stenberg’s jacket.
     (N.T. Trial, 11/12/14, at 37). At this time, Appellant noticed two
     of the witnesses, Brian Jackson and Roderick King, were
     recording the incident with their cell phones and he immediately
     struck the phone out of Brian Jackson’s hand. Mr. Stenberg
     testified that Appellant then approached and grabbed Roderick
     King by his jacket, eventually knocking his cell phone out of his
     hand. Mr. Stenberg and Mr. King testified that [Appellant]
     pushed Mr. King against the SUV, placed handcuffs on him and
     put him in the back of the SUV. Appellant then drove away. At
     no point did Appellant ask for Mr. King’s identification, whether
     he had any weapons or tell Mr. King what he was under arrest
     for.    Mr. Stenberg testified that no one made any threats
     towards Appellant. Additionally, Mr. King testified that he did
     not attempt to resist arrest.

            Following the moments immediately after Appellant drove
     off with Mr. King in the car, the three remaining witnesses
     attempted to call the police multiple times.      Brian Jackson
     testified that he was able to find the number to Internal Affairs
     and called. They were told that a supervisor would be sent out
     shortly. The three witnesses testified that at no point did
     another police officer come to the scene to address their
     concerns.




                                   -2-
J-S15035-16


              While in Appellant’s police vehicle,[3] and in an attempt to
       diffuse the situation, Mr. King tried to talk to [Appellant],
       explaining that he was an Iraq War veteran. Appellant was
       silent until he asked Mr. King if he “wanted to go back to his
       fucking friends,” whereupon Mr. King said that he did. (Id. at
       84). Appellant then asked Mr. King if he knew where Appellant
       picked him up. Mr. King is from Florida and not very familiar
       with the area and therefore did not know the exact location at
       which he was taken into custody. Appellant was able to navigate
       his way back to where Mr. King’s three friends were waiting.
       Approximately 16-17 minutes after Mr. King was initially
       handcuffed and placed into the Police SUV, he was released at
       13th and Rodman Streets.

             Lt. Malaki Jones testified that according to Police records,
       Appellant was assigned to patrol the 17th Police District in the
       police service area number 2. The 17th [P]olice [D]istrict borders
       the 3rd Police District. . . . Lieutenant Jones also testified that
       Appellant was in possession of a patrol log and that the purpose
       of the patrol log is to keep an account of the officer’s activity
       during his eight-hour shift. Additionally, a device called the
       Mobile Data Terminal is used by police officers to search for
       active warrants using personal information such as first and last
       name and date of birth. Any search done using the Mobile Data
       [T]erminal is recorded on the Message Scan Details report.
       Officers use identifying information from the Mobile Data
       [T]erminal in their patrol log. The patrol log includes a space to
       indicate that other materials required for vehicle or pedestrian
       stops were also prepared. These materials are known as a
       Philadelphia Complaint or Incident Report, commonly referred to
       as a 7548 or a Philadelphia Police Department Vehicle or
       Pedestrian Investigation Report, commonly referred to as a
       7548A. A 7548 is typically filed even if the person stopped does
       not formally get arrested.

              Lieutenant Jones testified that during the investigation into
       this incident, he discovered that Appellant was patrolling alone
       on the evening on March[] 30th. Lieutenant Jones testified that
____________________________________________


3
  Mr. King repeatedly asked Appellant what he was under arrest for while in
the SUV; Appellant eventually stated public intoxication. (See N.T. Trial,
11/12/14, at 81).



                                           -3-
J-S15035-16


     even though Appellant was patrolling alone on the evening of the
     incident, Appellant entered information recording responses to
     five radio calls that he and his partner made during the evening
     of March 30th in the patrol log. Lieutenant Jones testified that
     the area of 13th and Rodman, where the incident took place, is in
     the 3rd Police District, and not in the 17th Police District, where
     Appellant should have been patrolling. Lieutenant Jones also
     testified that while there were entries for March 30th on the
     Message Scan Details Report, there were no entries indicating
     [Appellant] used the Mobile Data Terminal on March 31 st,
     therefore no record of the name Roderick King was listed.
     Effectively, Appellant never completed a 7548 or 7548A.
     Lieutenant Jones then testified that there were multiple 911 calls
     recorded on the Computer Assisted Dispatch report around the
     time of 2:19 a.m. lasting until about 2:28 a.m. which specifically
     included a complaint against the police at 13th and Rodman
     Street.

           Appellant . . . testified that the pedestrian stop with
     Roderick King was not recorded in his patrol log because he was
     too busy towards the end of the night. The evidence showed
     that the last entry in [Appellant’s] patrol log was on March 31 st
     at 1:20 a.m. Appellant testified that Roderick King refused to
     give him his name or date of birth and that is why he never
     searched his name using the Mobile Data Terminal. At no point
     did Appellant call for backup although he testified that he felt
     threatened by the individuals during the pedestrian stop. After
     Appellant dropped Mr. King off at 13th and Rodman, he forgot to
     ask for his name in order to record the stop in his patrol log.
     Appellant testified that he wrote his partner’s name on the patrol
     log out of habit even though he was not present during the shift.

(Trial Court Opinion, 8/05/15, at unnumbered pages 1-5) (footnote,

emphasis, and most record citations omitted; record citation formatting

provided).

     On November 14, 2014, a jury found Appellant guilty of the above-

stated offense. On February 6, 2015, the trial court sentenced Appellant to

a term of not less than one day nor more than six months’ incarceration,



                                    -4-
J-S15035-16



with immediate parole to house arrest for six months, followed by one year

of probation. This timely appeal followed.4

       Appellant raises one question for our review: “Was the evidence

presented by the Commonwealth at trial sufficient as a matter of law to

convict him of obstructing the administration of law?” (Appellant’s Brief, at

2) (unnecessary capitalization omitted).         Appellant argues that he did not

intentionally breach his official duties as a police officer and that the incident

transpired as a result of the disorderly behavior of Mr. King and his friends.

(See id. at 10-11). Appellant maintains that, instead of following through

with a citation to Mr. King, he decided to give him a break because he was a

veteran.    (See id.).     Appellant also contends that the record is devoid of

evidence that he intentionally failed to prepare appropriate paperwork, and

that his testimony reflects that he was very busy during his shift and “forgot

to get [Mr. King’s] name.” (N.T. Trial, 11/13/14, at 51; see also id. at 37;

Appellant’s Brief, at 11-12). This issue does not merit relief.

              The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying the above test,
       we may not weigh the evidence and substitute our judgment for
       the fact-finder.   In addition, we note that the facts and
____________________________________________


4
   Pursuant to the trial court’s order, Appellant filed a timely concise
statement of errors complained of on appeal on March 24, 2015. See
Pa.R.A.P. 1925(b). The court entered an opinion on August 5, 2015. See
Pa.R.A.P. 1925(a).



                                           -5-
J-S15035-16


      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Giordano, 121 A.3d 998, 1002-03 (Pa. Super. 2015)

(citations omitted).

      The Pennsylvania Crimes Code defines the offense of obstructing the

administration of law or other governmental function, in pertinent part, as

follows:
            A person commits a misdemeanor of the second degree if
      he intentionally obstructs, impairs or perverts the administration
      of law or other governmental function by force, violence,
      physical interference or obstacle, breach of official duty, or any
      other unlawful act[.]

18 Pa.C.S.A. § 5101. Thus, “[i]n order to establish that Appellant obstructed

the administration of law under section 5101, the Commonwealth must

establish   that:   (1)   the   defendant   had   the   intent   to   obstruct   the

administration of law; and (2) the defendant used force or violence,

breached an official duty or committed an unlawful act.” Commonwealth

v. Goodman, 676 A.2d 234, 235 (Pa. 1996) (case citation omitted).

            In evaluating § 5101 convictions, our courts have
      explained that § 5101 is substantially based upon the Model
      Penal Code section 242.1. As stated in the comment to section
      242.1 of the Model Penal Code “[t]his provision is designed to

                                       -6-
J-S15035-16


       cover a broad range of behavior that impedes or defeats the
       operation of government.”

Commonwealth v. Snyder, 60 A.3d 165, 175 (Pa. Super. 2013), appeal

denied, 70 A.3d 811 (Pa. 2013) (case citations omitted).

       In the instant case, the trial court found that the evidence clearly

supported the jury’s conclusion that Appellant, by failing to perform his

official duties as a police officer, intentionally obstructed the administration

of justice. (See Trial Ct. Op., at unnumbered page 7). After review of the

record, we agree.

       Specifically, the record reflects that, immediately upon exiting his

police vehicle, Appellant aggressively approached Mr. Stenberg and his

friends and asked if Stenberg “had any fucking problem with his driving.”

(N.T. Trial, 11/12/14, at 37; see id. at 36). In violation of a police directive

relating to videotaping,5 he knocked Mr. Jackson’s and Mr. King’s cell phones

out of their hands to prevent them from recording the encounter. (See id.

at 38-39). Appellant did not ask anyone in the group for identification or if

they were carrying weapons, did not run their names through the police

system to check for active warrants, and did not call for backup. (See id. at
____________________________________________


5
  Philadelphia Police Directive 145 provides that “Police personnel shall not
threaten, intimidate or otherwise discourage an individual from
photographing, videotaping or audibly recording police personnel while
conducting official business in any public space.” (N.T. Trial, 11/12/14, at
177; see also Commonwealth’s Brief, at 13). Lt. Jones explained that, in
addition to following the law, police officers must comply with department
directives when performing their official duties. (See N.T. Trial, 11/12/14,
at 173-74).



                                           -7-
J-S15035-16



37-40, 77, 117, 135, 153, 171; see also N.T. Trial, 11/13/14, at 44, 49).

Only after Appellant handcuffed Mr. King and drove away in the SUV did he

advise King that he was under arrest for public intoxication. (See N.T. Trial,

11/12/14, at 76, 81). However, Appellant did not transport Mr. King to a

police station. (See id. at 82). Instead, Appellant parked the SUV in a dark

alley before returning Mr. King to his friends approximately sixteen minutes

after he initially drove away. (See id. at 82-84, 86-87).

      Although Lt. Jones testified that police procedure requires officers to

keep accurate accounts of their activities during their shifts on patrol logs

and to file investigation reports to keep a record of the individuals they stop,

Appellant admitted that he did not fill out any paperwork, whatsoever,

indicating that he had any contact with Mr. King. (See N.T. Trial, 11/12/14,

at 159-60, 167-68; see also N.T. Trial, 11/13/14, at 29, 37, 51-52).

Appellant made no record of his arrest of Mr. King in his patrol log; he did

not file a report; and he did not notify police radio that he had handcuffed

and detained Mr. King.     Additionally, despite the fact that Appellant was

patrolling by himself during his shift, he wrote his partner’s name on his

patrol log. (See N.T. Trial, 11/12/14, at 162-63, 169; see also N.T. Trial,

11/13/14, at 52-53). Thus, the record supports the inference that Appellant

intentionally attempted to conceal the encounter with Mr. King.

      Based on the foregoing, viewing the evidence in the light most

favorable to the Commonwealth as verdict winner, we conclude that the

evidence was sufficient to sustain Appellant’s conviction for obstructing the

                                     -8-
J-S15035-16



administration of law by breach of official duty.   See Giordano, supra at

1002; Goodman, supra at 235. The jury did not find Appellant’s version of

events and his testimony that he “forgot” to ask for Mr. King’s name to

document the encounter credible, and it was “free to believe all, part or

none of the evidence.” Giordano, supra at 1003. Accordingly, Appellant’s

sole issue on appeal does not merit relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/29/2016




                                     -9-